                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


JAMES MICHAEL MILTON,                            §
                                                 §
                                                 §   CIVIL ACTION NO. 6:17-CV-00501-RC
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
GREGG COUNTY MEDICAL,                            §
                                                 §
                                                 §
               Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff James Milton initiated this civil action on September 5, 2017. The case was

referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 16.) On February 16, 2019, Plaintiff received

a copy of the Magistrate Judge’s Report and Recommendation. The Report and

Recommendation informed Plaintiff of his rights to object to the Report and Recommendation

within 14 days, and further informed him that a failure to timely object shall bar “de novo review

by the district judge of those findings, conclusions and recommendations and, except on grounds of

plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

and adopted by the district court.” Docket No. 16 at 2 (citing Douglass v. United States Auto.

Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).             Since the service of the Report and

Recommendation on February 16, 2019, Plaintiff has not filed objections and the prescribed time

period for doing so has passed.



                                                1
       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.


              So ORDERED and SIGNED March 19, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge




                                             2
